           Case 4:21-cv-03036-YGR Document 21-1 Filed 08/13/21 Page 1 of 1




Mr. Henry Forrest Flemming, III
77 W 68th Street Apt 2C
New York, NY 10023-5305




CURRENT STATUS:                          Active Member-Good Standing
DATE OF ADMISSION:                       01/28/2016
BAR NUMBER:                              104962
TODAY'S DATE:                            04/21/2021

The prerequisites for practicing law in the State of Georgia are as follows:

     § Certified by the Office of Bar Admissions, either by Exam, or on Motion (Reciprocity).
     § Sworn in to the Superior Court in Georgia, highest court required to practice law in Georgia.
     § Enrolled with the State Bar of Georgia, arm of the Supreme Court of Georgia.




This member is currently in “good standing” as termed and defined by State Bar Rule 1-204. The member is
current in license fees and is not suspended or disbarred as of the date of this letter.



                                               STATE BAR OF GEORGIA


                                            Official Representative of the State Bar of Georgia
